Per Curiam. This was a suit brought in the Circuit Court of Ford county, by The People of the State of Illinois, against James Mix, under section 230, of chapter 120, of the Revised Statutes, to recover certain taxes on forfeited property belonging to Mix. At the April term, 1880, of the circuit court, a judgment was rendered against defendant below for the amount of taxes claimed to be due, from which he appealed to this court. By section 89, of chapter 110, in force July 1, 1879, it is provided that all appeals from inferior courts in cases relating to revenue, or in which the State is interested as a party or otherwise, shall be taken directly to the Supreme Court. This suit relates to the public revenue, is brought in the name of the People, and the State is directly interested in its result, and the appeal should have been directly to the Supreme Court. Ho jurisdiction having been conferred upon this court to try this class of cases, the appeal is dismissed, and leave is given to appellant to withdraw his record, abstracts and briefs, and to appellee to withdraw briefs. Appeal dismissed.